DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “than the lower row of the bristles and on the first continuous loop” in lines 2-3 which is unclear as written.  For the purposes of this examination, “than the lower row of the bristles and on the first continuous loop” will be read and examined as 
-- than the lower row of the bristles on the first continuous loop --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1st Set of Rejection
Claim(s) 1, 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbe et al. (DE 4106475 A1) in view of Calmer (US 8,863,487 B2) and Lisec (US 5,878,866) and Mink Bursten brochure (“Mink Kett-System - the ideal solution for transverse cleaning and conveyance”), hereinafter, “Mink”.
Regarding claim 1, Barbe et al. discloses a row unit of a row crop harvester head (see FIGS.1-3) for harvesting row crops, the row unit comprising:
first and second gathering chains defining first and second continuous loops (FIGS.4-5, left and right v-belts 37) adapted to rotate above first and second plates (located above rollers 10, as shown in FIGS.4-6), forwardly to rearwardly along first and second sides of a slot defined by the laterally spaced plates (see FIGS.4-6), the slot having a width and defining a longitudinal path of travel along which crop stalks pass as the row unit moves forwardly through a field harvesting the row crop;
bristles (43) extending laterally outward along the length of the gathering chains so as to provide first and second substantially continuous conveying surfaces of bristles above and along the first and second side of the slot.

However, Barbe et al. does not specify whether or not the plates above the rollers (10) are stripper plates.
Calmer teaches a similar row head unit (100) of a row crop harvester head configured with a pair of strippers plates (18, 18’), in order to optimize the row unit for harvesting corn plants, since such row unit may be configured to harvest any suitable crop (col.14, lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the row unit of Barbe et al. to include stripper plates, as Calmer teaches that similar row units may be configured to harvest any suitable crop, and providing a row unit with stripper plates would optimize the row unit for harvesting corn plants and thus providing a more versatile row unit.

Furthermore, Barbe et al. does not disclose a plurality of bristle blocks that are removably attached to the gathering chains.
Lisec teaches an alternate brush gathering chain (30 in FIG.2; col.2, lines 34-50) comprising a plurality of individual bristle blocks (see FIG.2) attached to chain links (40) of the gathering chain, each of the plurality of individual bristle blocks including a base member (44), the base member having a front side, a back side, a leading end and a trailing end, the leading end and the trailing end defining a base member length, the base member having bristles (43) extending laterally outward from the front side along the base member length, the back side of the base member rigidly attached to the first gathering chain (see FIG.2), whereby each of the plurality of individual bristle blocks is attached to the gathering chain (40) such that the leading end of one of the plurality of individual bristle blocks is disposed in proximity to the trailing end of an adjacent one of the plurality of individual bristle blocks (col.2, lines 49-50 “such that the brush segments 44 in the straight section of the belt brush 30 lie tightly against one another.”) so as to provide a substantially continuous conveying surface of bristles.  Though Lisec does not specifically disclose that the base member (44) of the bristle block is removably attached to the chain (40), Lisec does disclose that the belt brush embodiment shown in FIG.2 is a Mink brush (col.2, lines 34-48 “One specific embodiment of belt brush 30 as is known (Mink brushes, manufacturer August Mink KG) is shown in FIG.2 (taken from brochure “Your modules for transverse brushing and transport: the innovative Mink chain systems.”)”.  In Mink, the individual bristle block of the Mink brush (see 4th and 6th pages of the Mink brochure, which is similar to the belt brush shown in Figure 2 of Lisec) is removably attached to the chain, which allows the bristle block to “be replaced in a matter of minutes, permitting an exceptionally flexible and fast adaptation to varying work pieces.” (see 8th page of the brochure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristle gathering chain of Lisec (and Mink) for each of the first and second bristle gathering chains of Barbe et al. as alternate bristle gathering chains with the advantage of having fast replaceable bristle blocks.

Regarding claims 5, 13, and 15, the combination of Barbe et al., Calmer, and Lisec (and Mink) discloses the row unit of claim 1, wherein distal ends of the bristles of the first and second conveying surfaces overlap one another (see FIGS.5-6 of Barbe et al.), per claim 5; 
wherein the bristles of each of the first and second individual bristle blocks include upper bristles (top half of the bristle 43 of Barbe et al. or 43 of Lisec/Mink) arranged in an upper row and lower bristles (bottom half of the bristle 43 of Barbe et al. or 43 of Lisec/Mink) arranged in a lower row, per claim 13;
 wherein the upper row of bristles and the lower row of bristles are the same length (se shown in FIG.5-6 of Barbe et al., or FIG.2 of Lisec, or the drawings on pg.8 page of Mink), per claim 15.  

2nd Set of Rejection
Claim(s) 1, 5, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbe et al. (DE 4106475 A1) in view of Calmer (US 8,862,487 B2) and Mink Bursten: Kett-System (images from Bing image search).
Regarding claim 1, Barbe et al. discloses a row unit of a row crop harvester head (see FIGS.1-3) for harvesting row crops, the row unit comprising:
first and second gathering chains defining first and second continuous loops (FIGS.4-5, left and right v-belts 37) adapted to rotate above first and second plates (located above rollers 10, as shown in FIGS.4-6), forwardly to rearwardly along first and second sides of a slot defined by the laterally spaced plates (see FIGS.4-6), the slot having a width and defining a longitudinal path of travel along which crop stalks pass as the row unit moves forwardly through a field harvesting the row crop;
bristles (43) extending laterally outward along the length of the gathering chains so as to provide first and second substantially continuous conveying surfaces of bristles above and along the first and second side of the slot.
However, Barbe et al. does not specify whether or not the plates above the rollers (10) are stripper plates.
Calmer teaches a similar row head unit (100) of a row crop harvester head configured with a pair of strippers plates (18, 18’), in order to optimize the row unit for harvesting corn plants, since such row unit may be configured to harvest any suitable crop (col.14, lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the row unit of Barbe et al. to include stripper plates, as Calmer teaches that similar row units may be configured to harvest any suitable crop, and providing a row unit with stripper plates would optimize the row unit for harvesting corn plants and thus providing a more versatile row unit.

Furthermore, Barbe et al. does not disclose the gathering chain as claimed. 
The Mink Bursten: Kett-System, hereinafter referred to as “Mink”, teaches an alternate brush gathering chain comprising a plurality of individual bristle blocks attached to chain links of the gathering chain (see annotated images below), 

    PNG
    media_image1.png
    495
    1086
    media_image1.png
    Greyscale

each of the plurality of individual bristle blocks including a base member (see annotated image below), the base member having a front side, a back side, a leading end and a trailing end, the leading end and the trailing end defining a base member length, the base member having bristles extending laterally outward from the front side along the base member length (details of the base member not annotated but clearly shown; see also other saved images not attached below but provided as a non-patent literature), the back side of the base member removably yet rigidly attached to the first gathering chain, 

    PNG
    media_image2.png
    364
    894
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    661
    772
    media_image3.png
    Greyscale

whereby each of the plurality of individual bristle blocks is attached to the gathering chain such that the leading end of one of the plurality of individual bristle blocks is disposed in proximity to the trailing end of an adjacent one of the plurality of individual bristle blocks so as to provide a substantially continuous conveying surface of bristles (as shown in the annotated images of above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristle gathering chain of Mink for each of the first and second bristle gathering chains of Barbe et al. as alternate and sufficient gathering chains for gathering objects with the advantage of having fast replaceable bristle blocks.

Regarding claims 5, 13, 15, and 17, the combination of Barbe et al., Calmer, and Mink discloses the row unit of claim 1, wherein distal ends of the bristles of the first and second conveying surfaces overlap one another (see FIGS.5-6 of Barbe et al.), per claim 5; 
wherein the bristles of each of the first and second individual bristle blocks include upper bristles arranged in an upper row and lower bristles arranged in a lower row (see bristle blocks in FIG.5 of Barbe and in the images of Mink above), per claim 13;
 wherein the upper row of bristles and the lower row of bristles are the same length (se shown in FIG.5-6 of Barbe et al., or in the images of Mink above), per claim 15.  
wherein the upper row of bristles is configured in an arc shape such that inward ones of the upper row of bristles extend further outward from the base than outer ones of the upper row of bristles (see 9th image of Mink images; attached below), per claim 17.

    PNG
    media_image4.png
    413
    521
    media_image4.png
    Greyscale




Allowable Subject Matter
Claims 16, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that a date of publication of Mink has not been identified and there is no indication on Mink as to when it was first published, it is noted that the Lisec patent (US 5,878,866), which was published on March 9, 1999, mentioned on column 2, lines 34-38, that “one specific embodiment of belt brush 30, as is known (Mink brushes, manufacturer August Mink KG) is shown in FIG.2.”  Pages 4 and 6 of the Mink brochure shows a similar belt brush as FIG.2 of Lisec.  An image search of the Mink Kett-System on Bing Image shows that the same images found in the Mink brush brochure has been published in the internet for public use as early as March 20, 2013 (see attached BING image search results below).

    PNG
    media_image5.png
    803
    1920
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    780
    1920
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    891
    1920
    media_image7.png
    Greyscale


Note that a second set of 103 rejection under Barbe et al. (DE 4106475 A1) in view of Calmer (US 8,862,487 B2) and Mink Bursten: Kett-System has been provided above. 

Accordingly, claims 1, 5, 13, 15, and 17 remain rejected as set forth above, and claims 16, 18, 20-24 are objected to for containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/          Examiner, Art Unit 3671